      Case 1:14-cv-02811-JMF Document 637 Filed 07/26/21 Page 1 of 2



July 26, 2021

VIA ECF

The Honorable Jesse M. Furman
U.S. District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    City of Providence, Rhode Island v. Bats Global Markets, Inc., Case 1:14-cv-02811-
       JMF—Letter Motion for Leave to File Under Seal

Dear Judge Furman:

        We write pursuant to Section 6 of the Court’s Electronic Case Filing Rules &
Instructions and Your Honor’s Individual Rules of Practice to respectfully seek leave to file
under seal certain materials (the “Protected Materials”) in connection with Defendants’
forthcoming Joint Opposition to Plaintiffs’ Motion for Class Certification (ECF 617) (the
“Opposition”). Defendants’ Opposition and supporting materials will be filed later today,
July 26, 2021.

       The Protected Materials include exhibits filed in support of the Opposition, including
an expert report. These Protected Materials consist of documents or references to documents
that were (i) designated by Plaintiffs or Third Parties as “Confidential” or “Highly
Confidential” under the Court’s Protective Order (ECF No. 402), or (ii) contain Defendants’
proprietary business information.

        Defendants intend to promptly file public versions of the Opposition and the expert
report, in which the Protected Materials and references thereto are redacted.

       Accordingly, Defendants respectfully request leave to file the Protected Materials
under seal and to redact the corresponding references in the Opposition.

Respectfully submitted,

By: /s/ Steven M. Shepard


Steven M. Shepard                           Douglas W. Henkin
Arun Subramanian                            Justine N. Margolis
Elisha Barron                               Kiran Patel
SUSMAN GODFREY L.L.P.                       DENTONS US LLP
1301 Ave. of the Americas, Fl. 32           1221 Avenue of the Americas
New York, NY 10019                          New York, NY 10020
Tel: 212-729-2010                           Telephone: (212) 768-6832
sshepard@susmangodfrey.com                  Facsimile: (212) 768-6800
      Case 1:14-cv-02811-JMF Document 637 Filed 07/26/21 Page 2 of 2




Robert F. Serio                           Stephen J. Senderowitz
Justine Goeke                             DENTONS US LLP
GIBSON, DUNN & CRUTCHER LLP               233 South Wacker Drive, Suite 5900
200 Park Avenue                           Chicago, IL 60606
New York, NY 10166                        (312) 876-8000
Telephone: 212/351-3917                   stephen.senderowitz@dentons.com
212/351-5246 (fax)
                                          Counsel for New York Stock Exchange LLC,
Douglas R. Cox                            NYSE Arca Inc., and Chicago Stock Exchang
Amir C. Tayrani                           Inc.
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.             Paul E. Greenwalt III
Washington, D.C. 20036                    Michael Molzberger
Telephone: 202/955-8500                   SCHIFF HARDIN LLP
202/530-9539 (fax)                        233 South Wacker Drive, Suite 6600
                                          Chicago, IL 60606
Counsel for The Nasdaq Stock Market       Telephone: (312) 258-5702
LLC and Nasdaq BX, Inc.                   Facsimile: (312) 258-5600

                                          Counsel for BATS Global Markets, Inc.
                                          (n/k/a Cboe Bats, LLC) and Direct Edge EC
                                          LLC



                                          Application GRANTED temporarily. The Court
CC:   All counsel of record via ECF       will assess whether to keep the materials at issue
                                          sealed or redacted when deciding the underlying
                                          motion.

                                                         SO ORDERED.




                                                           July 26, 2021




                                      2
